DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8-10, 12-14, 16-21, 23-25, 27-29, 47, and 48 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2005/0084671 (“Medoff”) in view of Dusan Jeremic, Polyethylene, in Ullmann’s Encyclopedia of Industrial Chemistry, 42 pages, published online 2014 (“Jeremic”).
Considering Claims 1 and 2: Medoff teaches examples of a composite containing a mixture of: (1) shredded “half-gallon juice cartons made of poly-coated white kraft board”; and (2) high density polyethylene.  (Medoff, ¶¶ 0064-0072).  Medoff teaches that the composite is prepared by combining the shredded poly-coated paper with the Id. ¶ 0069).  While the precise make-up of the poly-coated material used in the examples of Medoff is not clear, Medoff generally teaches that the composite contains between 5 and 50% of cellulose material.  (Id. ¶ 0045).  Because the composite of Medoff contains principally the polyethylene and the poly-coated paper, one of ordinary skill would reasonably interpret the amount of cellulose taught generally by Medoff ¶ 0045 to fall within the 1 to 70 parts relative to 100 parts of polyethylene and cellulose recited by present claim 1.
	Medoff teaches that poly-coated papers suitable for use in the composite of Medoff may contain one or more layers of aluminum in addition to paper and polyethylene.  (Id. ¶¶ 0005, 0020, 0026, 0039).  The aluminum of Medoff reads on the aluminum of claim 1.
Medoff is silent as to the value of the “half-width (Log(MH/ML))” of the polyethylene or the molecular weight parameters recited by claim 2.  In the present specification, the term “half-width (Log(MH/ML))” is described as a measure of the molecular weight distribution of the polyethylene and is graphically depicted in Figure 1.  Jeremic teaches that it was known in the prior art that the broadness of the MMD (i.e., molar mass distribution) of a polyethylene is related to the processing performance of the polyethylene and that in a polyethylene material high molecular mass chains contribute to toughness while lower molecular mass chains improve processability.  (Jeremic, 10, first column, first full paragraph).  Jeremic further teaches that it is possible to obtain a “desired molecular mass broadness” by, among other things, varying the reactors and polymerization conditions used to produce the polyethylene.  (Id. 34, second column, second full paragraph).  Based on the teachings of Jeremic, a person having ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation that the molecular weight distribution of the polyethylene would be a result effective variable affecting the balance between processability and toughness.  Medoff and Jeremic are analogous art because they are directed to the same field of endeavor as the claimed invention, namely polyethylene materials.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the molecular weight distribution of the polyethylene of Medoff through routine experimentation to achieve the molecular weight distribution limitations of claims 1 and 2, and the motivation to have done so would have been to achieve a product with a desired balance of processability and toughness.
Considering Claims 3, 17, 24, and 25: Medoff is silent as to the properties recited by claims 3, 17, 24, and 25.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the reference.  However, Medoff and Jeremic teach or suggest a composition containing the claimed components in the claimed amounts prepared by a substantially similar process.  According to the original disclosure, such a composition exhibits the properties recited by claims 3, 17, 24, and 25.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. the properties recited by claims 3, 17, 24, and 25, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Considering Claims 4, 6, 8, and 9: Medoff teaches that the composite contains between 5 and 50% of cellulose material.  (Medoff ¶ 0045).  This range overlaps with the cellulose content ranges recited by claim 4, 6, 8, and 9.  With respect to the mechanical properties recited by claims 6, 8, and 9, it is the examiner’s position that these properties would necessarily flow from the structure of the composition suggested by Medoff and Jeremic.  “Products of identical chemical composition cannot have mutually exclusive properties.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Id.; see MPEP § 2112.01.
Considering Claims 10: Medoff is silent as to the aluminum content of the composite.  However, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II)(A).  In the present case, the prior art teaches the general conditions of a composite corresponding to the claimed composite, and applicant has not presented any evidence indicating that the broadly claimed aluminum concentration is critical. 
Additionally, Medoff teaches at ¶ 0026 that the composite is prepared from discarded food and beverage containers containing poly-coated paper with an aluminum layer.  Such food and beverages packaging is also what applicant describes at page 23 of the present specification as being the starting material for the present invention.  Because both Medoff and the present invention utilize aluminum foil-containing food and beverage packaging as a starting material to produce a composite, one of ordinary skill in the art would have a reasonable expectation that the composites of both Medoff and the present invention would have similar contents of aluminum.
Considering Claims 12 and 13: Medoff teaches that the poly-coated paper is cut into pieces, texturized with a rotary cutter, and passed through a discharge screen.  (Medoff, ¶¶ 0028-0030).  Medoff teaches that it is suitable to use a range of screen sizes, stating that “up to 6 mm” is suitable and that it is also suitable to use smaller screens such as 2 mm mesh screens.  (Id. ¶ 0030).  Based on these teachings of Medoff, one of ordinary skill in the art would have a reasonable expectation of success in varying the dimensions of the texturized poly-coated paper containing aluminum pieces and cellulose fibers to fall within the ranges recited by claims 12 and 13.
Considering Claims 14 and 16: Medoff teaches that it is suitable to use low density polyethylene or polypropylene as a resin in the composite and that it is suitable to use a mixture of resins.  (Medoff ¶¶ 0010, 0041).
Considering Claim 18: Medoff teaches that it is suitable to use polyester or nylon as a resin in the composite and that it is suitable to use a mixture of resins.  (Medoff ¶¶ 0010, 0041).
Considering Claim 19: Medoff teaches that the materials used to produce the resin are recycled materials such as discarded containers.  (Medoff ¶ 0019).
Considering Claims 20 and 21: Medoff teaches that the composite is prepared from discarded food and beverage containers containing poly-coated paper with an aluminum layer.  (Medoff ¶ 0026).  Medoff teaches that poly-coated papers suitable for use in the composite of Medoff may contain one or more layers of aluminum in addition to paper and polyethylene.  (Id. ¶¶ 0005, 0020, 0026, 0039).
Considering Claim 23: Medoff teaches that inorganic materials such as calcium carbonate can be added to the composite in amounts of from 0.5% up to about 20-30%.  (Medoff, ¶ 0047).
Considering Claim 27: Medoff teaches that it is suitable to dry the texturized poly-paper to achieve a moisture content of less than about 0.5%.  (Medoff, ¶ 0031).
Considering Claims 28 and 48: Medoff teaches that the composite is pelletized.  (Medoff, ¶ 0055).  Medoff teaches that the composite is formed into various products such as pipes, panels, and trays that read on the “formed body” of claim 48 (Id. ¶ 0061).
Considering Claims 29 and 47: Medoff teaches that the composite is formed into various products such as pipes, panels, and trays that read on the “formed body” of the claims (Medoff, ¶ 0061).
Terminal Disclaimer
The terminal disclaimer dated February 25, 2021, disclaiming the terminal portion of any patent granted on this application that would extend beyond the expiration date of any patent issuing from US Application No. 16/466,226 or US Application No. 16/641,134 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 30, 31, 33, 35, 37-39, 41, and 44-46 are considered to be allowable.  The closest prior art of record is considered to be Medoff.  The relevant teachings of Medoff are discussed at pages 8-11 of the Office Action dated October 26, 2020.  Medoff does not teach melt kneading the thin film piece recited by claim 30 with the adjustment of the water content to 5 to 150 parts by mass based on 100 parts of the thin Id. ¶ 0042).  Absent improper hindsight, nothing in the prior art of record would have motivated one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the water content of the extrusion mixture of Medoff to achieve the water content recited by claim 30.
Response to Arguments
Applicant’s arguments in the remarks dated February 25, 2021, have been fully considered, and the examiner responds as follows.
On pages 11-12 of the remarks, applicant argues that the rejection of claim 1 as obvious over Medoff and Jeremic should be withdrawn because: (1) the references do not teach the claimed molecular weight half-width property of claim 1; and (2) the invention of claim 1 exhibits improved mechanical properties.  These arguments have been fully considered but are not found to be persuasive.
First, with respect to applicant’s argument regarding the molecular weight half-width property of claim 1, Jeremic teaches that it is possible to obtain a “desired molecular mass broadness” by, among other things, varying the reactors and polymerization conditions used to produce a polyethylene.  (Jeremic, 34, second column, second full paragraph).  Jeremic further teaches that it was known in the prior art that the broadness of the MMD (i.e., molar mass distribution) of a polyethylene is related to the processing performance of the polyethylene and that in a polyethylene material high molecular mass chains contribute to toughness while lower molecular mass chains improve processability.  (Id. 10, first column, first full paragraph).  Based on the teachings of Jeremic, a person having ordinary skill in the art before the effective filing date of the claimed invention would have had: (1) a reasonable expectation that the molecular weight distribution of the polyethylene would be a result effective variable affecting the balance between processability and toughness; and (2) a motivation to optimize the molecular weight distribution in order to achieve a desired balance between processability and toughness.
In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  An example of an attorney statement which is not evidence and which must be supported by an appropriate affidavit or declaration is a statement statements regarding unexpected results.  See MPEP § 716.01(c)(II).  Additionally, it does not appear to the examiner that any unexpected results asserted by applicant are commensurate in scope with the composition of claim 1.
Applicant’s arguments on pages 13-14 of the remarks concerning the obviousness rejection of claim 30 have been fully considered but are moot because the obviousness rejection of claim 30 has been withdrawn
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767